Citation Nr: 0608895	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a pulmonary disability, 
to include as a result of asbestos exposure.

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to August 21, 2000, 
and to a rating in excess of 30 percent beginning on that 
date.

Whether new and material evidence has been received to reopen 
a claim for service connection for heart disability with high 
blood pressure and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1956 and from June 1957 to August 1973.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When the issue of entitlement to service connection for 
pulmonary disability was before the Board in October 2003, it 
was remanded for additional development.  The Board notes 
that the issue of entitlement to service connection for loss 
of creative ability was also remanded in October 2003.  
Subsequently, in a July 2005 rating decision, service 
connection was granted for this disability.  

The Board notes that in the July 2005 supplemental statement 
of the case, the RO reopened and then denied the claim 
seeking service connection for heart disability with high 
blood pressure.  The Board has a legal duty to consider the 
new and material evidence issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 
83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board must first 
review the RO determination that new and material evidence 
has been submitted to reopen the previously denied claim.  

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver.  The evidence received is either 
duplicative of previously considered evidence or pertains to 
a claim for service connection for kidney disability.  
Therefore, the Board may proceed with the appeal.


FINDINGS OF FACT

1.  Pulmonary disability was not present in service and is 
not etiologically related to service.

2.  Prior to August 21, 2000, the veteran's PTSD was 
productive of occupational and social impairment due to mild 
or transient symptoms which interfere with work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress.

3.  Beginning on August 21, 2000, the veteran's PTSD has been 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

4.  Service connection for heart disability with high blood 
pressure was denied in an unappealed rating decision of May 
1997; the evidence received since the May 1997 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  Pulmonary disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for a rating in excess of 10 percent for 
PTSD prior to August 21, 2000, and to a rating in excess of 
30 percent beginning on that date have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2005).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for heart 
disability with high blood pressure.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

In an unappealed decision of May 1997, the RO denied 
entitlement to service connection for heart disability with 
high blood pressure because there was no medical evidence of 
a heart disability during service or within one year 
following discharge from service and there was no medical 
evidence indicating that any current heart disability with 
high blood pressure was incurred or aggravated during active 
service.  

The subsequently received evidence includes a May 2001 letter 
from the veteran's private physician, T.S. Edwards, M.D., 
which states that the veteran has multiple risk factors for 
heart disease, to include diabetes and hypertension.  
Although Dr. Edwards stated that it was impossible to state 
with certainty what medical problems the veteran had prior to 
being discharged from active duty, it is possible that the 
veteran was hypertensive in 1974, or even prior to his 
military discharge in 1973.  In addition, there is a July 
2004 letter from another of the veteran's private physicians, 
D.C. Fisher, M.D., which states that the veteran has type II 
diabetes, which is a known contributing factor to his other 
medical problems, including coronary artery disease.  This 
evidence is neither cumulative nor redundant of the evidence 
previously of record.  It relates to an unestablished fact 
necessary to substantiate the claim.  Moreover, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.  


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through the July 2005 statement of 
the case, July 2005 supplemental statement of the case, 
letters dated in October 2001 and April 2002 from the RO, and 
April 2004 and December 2004 letters from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in July 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Factual Background

Service medical records note that in February 1969 the 
veteran was seen for chills, fever, and chest pain of 48 
hours' duration.  The diagnosis was pneumonitis.  A March 
1969 service medical record notes that the veteran's chest 
was clear.  A May 1971 service medical record notes the 
veteran's complaint of pain in his chest.  Point tenderness 
over the left pectoral region was noted.  The veteran's chest 
was clear and X-ray studies were negative.  A June 1971 
service medical record notes the veteran's complaints of pain 
from coughing and deep inspiration.  Physical exam was 
normal.  An October 1957 service medical record notes the 
veteran's complaints of headache, cough, and rhinitis.  Nose 
drops were given.  The separation examination in May 1973 
revealed recumbent blood pressure of 116/78 and standing 
blood pressure of 118/89.  The exam was negative except for 
mild exogenous obesity and high frequency hearing loss.

A March 1978 medical record notes that the veteran was seen 
for complaints of a cough and sore throat.  It was noted that 
he veteran achieved relief from over the counter medication 
and was to return to the clinic as needed.  

A November 1983 medical record from Moncrief Army Hospital in 
Fort Jackson, South Carolina, notes the veteran did not have 
chest pain.  

A February 1984 medical record from Providence Hospital notes 
that the veteran was admitted after developing severe chest, 
arm, and neck pain associated with marked dyspnea.  It was 
noted that the veteran smoked two packs of cigarettes a day 
and had a history of hypertensive cardiovascular disease for 
which he was receiving medication.  His family history of 
coronary artery disease was noted.  The veteran denied 
diabetes mellitus or hypolipoproteinemia.  The impression was 
probable chronic obstructive pulmonary disease, diminished 
pedal pulses, probable underlying peripheral vascular 
disease, and moderate exogenous obesity.  The treadmill 
exercise electrocardiographic report noted that the veteran 
had had a post-inferior wall myocardial infarction.

An April 1995 medical record from Palmetto Allergy and 
Asthma, P.A., notes the veteran had chronic sinusitis and 
nasal polyps.  

A December 1996 private medical record from V. Korrapati, 
M.D., notes the veteran's complaints of sore throat, nasal 
congestion, cough, and difficulty breathing.  The veteran 
also complained of pain in the lower chest wall associated 
with the cough.  The impression was acute sinusitis and 
bronchitis.  

The report of an April 1997 VA exam notes the veteran's 
reported history of hypertension and asthma.  The veteran 
stated that he experienced shortness of breath after walking 
about two flights of stairs or after other slight exertion.  
The veteran also reported experiencing shortness of breath in 
the evenings at rest.  The veteran denied any palpitations or 
chest pain.  The veteran reportedly stopped using tobacco in 
1984.  Serial blood pressures were 148/88, 137/73, and 
127/60, seated.  The impression was hypertension, on 
medication, reactive airway disease, on medication.  No 
etiology of such is listed.

A December 1997 medical record from the veteran's private 
physician, T. S. Edwards, M.D., notes that the veteran had 
arteriosclerotic heart disease status post myocardial 
infarction, stable, and hypertension, controlled.  

An August 1999 VA exam report notes that the veteran has had 
nightmares regarding Vietnam about twice a week in the last 
several years.  He only gets about four hours of sleep a 
night.  The veteran has been retired since 1995 and says he 
does pretty well in the daytime except if something comes up.  
He cited the recent incident where John Kennedy, Jr. was lost 
at sea and the Coast Guard responded.  He said this brought 
back a lot of thoughts about what happened to him when he was 
in the Coast Guard.  He says he tries not to think about 
those things during the day and is generally pretty 
successful.  The veteran said that he stays around the house 
but he goes out to play golf, too.  He has friends and is 
married.  He has good  relationships with both his friends 
and his wife and children.  He says that during the day he 
has a short fuse and can be irritable.  He is occasionally 
depressed.  The veteran appeared tired but did not appear 
depressed.  He became somewhat upset talking about the 
stressful incidents that occurred when he was in the service.  
The examiner stated that the veteran has mild to moderate 
symptoms of PTSD.  There is no history of treatment for PTSD, 
however.

An April 2000 letter from the veteran's private physician, T. 
S. Edwards, M.D., notes that the veteran has multiple medical 
problems including diabetes mellitus, arteriosclerotic heart 
disease with myocardial infarction in 1984, and hypertension.  
Dr. Edwards stated that at the present, the veteran was 
stable.  Dr. Edwards stated that the veteran has had diabetes 
mellitus, which was suspected as early as 1994.  

A July 2000 private medical record from Providence Hospital 
notes that the veteran had an inferior wall myocardial 
infarction in 1984 and he recently developed increasing 
angina.  After undergoing a cardiac catheterization, the 
impression was significant coronary artery disease.  No 
etiology of the disease is listed.  

Another July 2000 medical record from Providence Hospital 
notes that the veteran underwent coronary artery bypass 
surgery.  

A September 2000 VA exam report notes that the claims folder 
was available and was reviewed by the examiner.  The examiner 
noted that the veteran has not received any treatment for his 
PTSD, although he did take stress classes.  The veteran 
reported that he has been married for 42 years.  He said that 
he and his wife generally get along okay.  He has three 
children and seven grandchildren.  He reportedly sees his one 
daughter once a month, he sees his son once a week, and he 
sees his other daughter two to three times a week.  He said 
that he gets along "okay" with his children and reported 
being close to two of his grandchildren.  He said he spends 
his time playing golf and drinking beer.  He plays golf about 
two times a week with friends.  The veteran was alert, 
oriented, and attentive.  His mood was mildly dysphoric.  His 
affect was constricted.  His speech was at a regular rate and 
rhythm and there was no evidence of psychomotor agitation or 
retardation.  Eye contact was fair.  His thought process was 
logical and coherent.  His thought content was devoid of any 
auditory or visual hallucinations.  There was no evidence of 
delusional content.  The veteran denied suicidal or homicidal 
ideation.  The examiner opined that the veteran exhibited 
mild to moderate symptoms associated with PTSD.  The veteran 
suggested that he is having difficulty sleeping and has 
nightmares about dead people from Vietnam.  The examiner 
opined that the veteran's social adaptability and 
interactions with others appeared to be mildly impaired.  His 
ability to maintain employment and perform job duties in a 
reliable, flexible, and efficient manner appeared to be 
moderately impaired.  The examiner stated that the veteran's 
level of disability is in the definite range.

A September 2001 VA examination report notes that the veteran 
had a history of exposure to asbestos between 1953 and 1954 
while in the Navy aboard the USS Boxer.  The veteran stated 
that he developed asthma roughly ten years earlier, had 
bronchitis in the early 1970s, and had pneumonia in the early 
1970s.  The veteran complained of shortness of breath.  The 
veteran smoked until 1984 when he quit.  Prior to that he 
smoked two packs per day.  On exam, the veteran's lungs were 
clear bilaterally and the diagnoses included history of 
asbestos exposure, history of asthma, history of bronchitis, 
and history of pneumonia.  

A May 2002 VA examination notes that the veteran's claims 
folder was not available for review.  The veteran reported 
chronic insomnia; he sleeps only a few hours a night.  The 
veteran's wife stated that he tosses and turns when he sleeps 
and will often yell out.  The veteran reported having 
nightmares involving his experiences in Vietnam about two to 
three times a week.  The veteran has flashbacks three to four 
times a week.  Like the nightmares, these flashbacks involve 
seeing wounded and mutilated soldiers.  The veteran tends to 
avoid crowds and experiences mildly increased anxiety.  The 
veteran has stated that he can tolerate crowds when he must.  
He does not have difficulty with people being behind him.  He 
has increased startle response to helicopters and loud 
noises.  He denied having hypervigilance.  He denied survival 
guilt.  The veteran has been married once for 44 years; he 
currently lives with is wife.  On exam the veteran was alert 
and oriented to personal information and place.  Temporal 
orientation was normal, as was affect.  He demonstrated 
adequate attention and was not distractible.  He was able to 
recite the months of the year in reverse order.  He did not 
demonstrate perseveration, imitation, utilization behavior, 
or difficulty achieving or maintaining task set during the 
exam.  Spontaneous speech was fluent, dramatic, and free of 
paraphasia.  The veteran was logical and goal directed.  He 
denied symptoms of depression and suicidal or homicidal 
ideation.  He denied symptoms of panic disorder or obsessive 
compulsive disorder.  There was no evidence of delusions.  He 
made good eye contact.  There were no tics or odd motor 
behaviors.  There was no motor overactivity or restlessness.  
The examiner stated that the veteran is continuing to 
experience PTSD related to his Vietnam experience.  There was 
no evidence that the veteran's symptoms have worsened.  By 
the veteran's description the severity of his PTSD has been 
stable for several years.  The examiner stated that the 
veteran's psychiatric presentation showed a mild degree of 
impairment in adaptation, interaction, and social 
functioning.  There did not appear to be any significant 
impairment in the veteran's flexibility and efficiency in his 
functional abilities.  His overall level of disability is 
mild.  The Global Assessment of Functioning (GAF) score was 
67.  

A June 2002 VA examination report notes that the claims file 
was not available for review.  The diagnoses included non 
insulin dependent diabetes mellitus, hypercholesterolemia, 
and coronary artery disease.  No etiology of such are listed.

A May 2005 VA examination report notes that the veteran was a 
smoker until he quit in 1983.  Up until that point the 
veteran smoked approximately 40 packs per year.  The veteran 
stated that he just finished a 12 day course of antibiotics 
due to his bronchitis.  The veteran said that his lung 
disease started in 1959 when he had bronchitis, pneumonia, 
upper respiratory tract infections, and coughed continually.  
The examiner stated that the veteran has a moderate 
obstructive ventilatory defect, most likely caused by his 
smoking history.  The veteran's multiple episodes of 
bronchitis and pneumonia are not related to any exposure the 
veteran had in service.  If the veteran has as frequent 
recurrent infections as he states he does, the examiner felt 
that immunological work-up related to genetic problems might 
be in order.  The examiner stated that it is not likely that 
the veteran's current pulmonary condition is related to 
service.


Analysis

I.  Service Connection for Pulmonary Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for service connection for residuals of 
asbestos exposure, observed that some guidelines for 
compensation claims based on asbestos exposure were published 
in DVB Circular 21-88-8, dated May 11, 1998.  The DVB 
Circular was subsequently rescinded, and its basic guidelines 
are now incorporated in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancers, and that the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

The Court has held that while a layperson is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party, such as 
the veteran, is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for a pulmonary disability because it resulted 
from in-service exposure to asbestos while he was serving 
aboard a Naval ship.  In this regard, the Board notes that 
there is no indication in the service medical records of any 
exposure to asbestos or any diagnosis of a pulmonary 
disability whatsoever.  Post-service medical evidence shows 
that the veteran has diagnoses of asthma, bronchitis, and 
pneumonia by history.  However, none of the medical evidence 
of record attributes any of the various pulmonary diagnoses 
to the veteran's military service, or to asbestos exposure 
therein.  In fact, the only medical opinion on point, that of 
the May 2005 VA examiner, notes that the veteran has a 
moderate obstructive ventilatory defect which "would most 
likely be caused from [his] history of smoking."  The 
examiner went on to state that the veteran's multiple 
episodes of bronchitis and pneumonia would not be related to 
any exposure he had while in service.  The examiner suggested 
a possible genetic origin to the veteran's frequent recurrent 
pulmonary infections.  In essence, the evidence of a nexus 
between the veteran's pulmonary disability and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection is not in order for 
this claimed disability.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  

II.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 10 percent rating is warranted 
for occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or: symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

For the period prior to August 21, 2000, the veteran was in 
receipt of a 10 percent rating for his PTSD.  The medical 
evidence for this time period is limited to an August 1999 VA 
examination report.  The report indicates that the although 
the veteran reported having nightmares about Vietnam and only 
sleeping four hours a night, he indicated that he gets along 
pretty well in the daytime unless something specific comes 
up.  In this regard, he mentioned that the search conducted 
by the Coast Guard when John Kennedy, Jr. went missing 
brought back a lot of thoughts about his own experiences in 
the Coast Guard.  However, he admitted that he tries not to 
think about those things and is generally pretty successful 
doing so.  In addition, the veteran reported that the veteran 
maintained good familial and social relationships.  He has 
been retired since 1995 and married once for 44 years.  In 
addition, he has friends with whom he plays golf.  He had 
received no treatment for PTSD and the examiner noted that 
his symptoms were mild to moderate.  Based upon this 
evidence, the veteran's PTSD is appropriately rated as 10 
percent disabling for this time period.  There was no 
indication in the medical evidence of depressed mood, 
anxiety, suspiciousness, panic attacks, or mild memory loss 
that would warrant a higher rating for this time period.

For the time period beginning on August 21, 2000, the 
veteran's PTSD is rated as 30 percent disabling.  The medical 
evidence for this time period indicates that at the September 
2000 VA exam the veteran's mood was mildly dysphoric and his 
affect was constricted.  At the exam the veteran indicated 
that he continued to have difficulty sleeping due to 
nightmares about Vietnam.  He also continued to maintain 
relationships with friends and reported getting along all 
right with his wife.  He further stated that he was close to 
two of his grandchildren.  The examiner noted that the 
veteran continued to exhibit mild to moderate symptoms 
associated with PTSD.  At the May 2002 VA exam the veteran 
indicated that he avoids crowds and experiences mildly 
increased anxiety.  He also reported increased startle 
response to helicopters and loud noises.  He denied symptoms 
of panic disorder or depression and he was logical and goal 
directed.  His affect was normal and he demonstrated adequate 
attention.  He was not distractible and his speech was 
fluent, dramatic, and free of paraphasia.  He did not have 
difficulty achieving or maintaining task set during the exam.  
The presence of such symptoms as these warrant the currently 
assigned rating of 30 percent, but not higher.  The veteran 
does not exhibit the requisite symptoms required for a higher 
rating of 50 percent.  Specifically, the veteran did not show 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment and abstract thinking, disturbances 
in motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.


ORDER

Entitlement to service connection for a pulmonary disability 
is denied.

Entitlement to an evaluation in excess of 10 percent for PTSD 
for the period prior to August 21, 2000, and to an evaluation 
in excess of 30 percent beginning on that date, is denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for heart disability with high blood 
pressure is granted.


REMAND

The veteran is currently service-connected for diabetes 
mellitus.  In a July 2004 statement, a private physician has 
opined that diabetes mellitus has contributed to the 
veteran's other medical problems, including coronary artery 
disease.  The physician did not provide the basis for this 
opinion or an assessment of the likelihood that the coronary 
artery disease is related to the diabetes mellitus.  
Therefore, the Board has determined that the opinion is not 
adequate for adjudication purposes and that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his heart disability and hypertension.  
Any indicated studies should be 
performed, and the claims folders must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the veteran's 
pertinent medical history, the examiner 
should provide an opinion with respect to 
the veteran's hypertension and each heart 
disorder found to be present as to 
whether there is a 50 percent or better 
probability that the disorders are 
etiologically related to the veteran's 
military service or were caused or 
chronically worsened by his service-
connected diabetes mellitus.  The 
supporting rationale for each opinion 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


